I respectfully disagree with the majority. There was evidence that Katz continued *Page 537 
to accept and negotiate the plaintiffs' checks after he became aware that the objectives of the original venture were not to be accomplished. This misappropriation of the plaintiffs' investment constitutes a conversion. An officer of a corporation who commits or participates in the commission of a tort, whether or not he acts on behalf of the corporation, is liable to third persons injured thereby. Scribner v. O'Brien, Inc.,169 Conn. 389, 404, 363 A.2d 160 (1975). I would, therefore, find the defendant Robert A. Katz personally liable.
 *Page 301